Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Applicant’s arguments and remarks filed on May 12, 2020 and May 4, 2020 have been reviewed and considered. Claims 1-22 are pending in which claims 1, 3, 10, 15 have been amended; claim 22 is newly added.

Response to Arguments
Applicant's arguments filed on May 12, 2020 and May 4, 2020 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: Claims 10-16, 19, and 20 were previously allowed, and despite the amendments made herein, these claims are believed to still be in allowable form. Concerning the remainder of the claims (claims 2-9, 17, 18, 21, and 22) and for the same rationale provided in the Amendment filed on May 4, 2020, Applicant respectfully contends that claims 1 and 22 are patentable and in allowable form. The allowance of claim 1 renders claims 2-9, 17, 18, and 21 also allowable.	
	Examiner’s Response:  The examiner disagrees.  Due to the substantial amendments, please see the updated rejections below.  Also note that in the previous OA dated 12/19/2019, the examiner indicated that even if claim 1 was considered “allowable” at that time, “however, due to applicant’s new matter rejection, once claim 1 is amended, it may not be considered allowable over the prior art. Claims 2-9, 17-18, and 21 depend from claim 1”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the at least one inflatable gas" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim rendering this claim indefinite since it unclear if the applicant meant to claim either “the at least one inflatable gas generator” or “the at least one inflatable bag”.  Appropriate indication and clarification is required.
Claim 21 recites the limitation "the bag" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Which bag?  It is believed that the applicant meant to claim, “the at least one inflatable bag” and the claim will be examined as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 6-8, 17, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dainese (US PG Pub 2004/0111790).
Regarding Claim 1, Dainese discloses of a standalone wearable protector (via Figures 1-6) for motorcycle drivers, comprising:
a thin layer supporting fabric (via 3, 6) for covering at least a trunk portion of a user’s body when worn (note Figure 1) and being substantially non-resistant to abrasion and to friction stresses [0037]-[0038], said thin layer supporting fabric (via 3, 6) serving as a support for each collectively of at least one inflatable bag (9, 12, 15), at least one gas generator (via 1), a control unit (5), and sensors (via acceleration sensors, [0054]);
said at least one inflatable bag (9, 12, 15), said at least one inflatable bag being housed in a seat (via 8) provided in the thin layer supporting fabric [0057];
said at least one gas generator (via 1) connected to said at least one inflatable bag, said at least one gas generator being fastened directly or indirectly to said thin layer supporting fabric [0051], [0065];
said control unit (5) fastened directly or indirectly to said thin layer supporting fabric [0053]; and
said sensors (via acceleration sensors, [0054]) connected to said control unit and provided on said thin layer supporting fabric, the control unit (5) configured for activating the at least one gas generator in event of a danger situation being detected by the sensors [0054], (Figures 1-6, [0051]-[0068]).
Regarding Claim 2-3, 6, 8, Dainese discloses the invention as claimed above.   Further Dainese discloses
(claim 2) according to claim 1, further comprising a semi rigid back shield (via 19) fastened to said thin layer supporting fabric, said semi rigid back shield being suitable for covering (via Figure 6), when said thin layer supporting fabric is worn by the user, at least a back portion of the user, said control unit (5) and said at least one gas generator (via 1) being housed inside the semi rigid back shield [0051]-[0068]);
(claim 3), wherein the sensors are integrated inside said thin layer supporting fabric [0054],
(claim 6) wherein said at least one inflatable bag (9, 12, 15) is arranged on the thin layer supporting fabric adapted for covering one or more of chest, ribs, shoulders,  back, and hips of a user [0057], [0062] [0064]-[0065];
(claim 7) wherein the seat (8) of the inflatable bag (9, 12, 15) is a pocket arranged on an inner surface of the thin layer supporting fabric [0057];
(claim 8) comprising a plurality of gas generators (via 1, note Figure 6), said gas generators being able to be simultaneously activated by the control unit, [0062];
 (claim 17) comprising a plurality of gas generators (via 1, note Figure 6), said gas generators being able to be activated by the control unit at different times [0062]; 
(claim 21) wherein said thin layer supporting fabric (via 3, 6) is configured to apply a compression force (via 8-note resistive seams, [0057]) on the bag (“the at least one bag” 9, 12, 15) once inflated to assist in deflation of the bag [0057], (Figures 1-6, [0051]-[0068]).

Regarding Claim 22, Dainese discloses of a standalone wearable protector (via Figures 1-6) for motorcycle drivers, comprising:
a thin layer supporting fabric (via 3, 6) for covering at least a trunk portion of a user’s body when worn (note Figure 1) and being substantially non-resistant to abrasion and to friction stresses [0037]-[0038], said thin layer supporting fabric (via 3, 6) serving as a support for each collectively of at least one inflatable bag (9, 12, 15), at least one gas generator (via 1), a control unit (5), and sensors (via acceleration sensors, [0054]);
said at least one inflatable bag (9, 12, 15), said at least one inflatable bag being housed in a seat (via 8) provided in the thin layer supporting fabric [0057];
said at least one gas generator (via 1) connected to said at least one inflatable bag, said at least one gas generator being fastened directly or indirectly to said thin layer supporting fabric [0051], [0065];
said control unit (5) fastened directly or indirectly to said thin layer supporting fabric [0053]; and
said sensors (via acceleration sensors, [0054]) connected to said control unit and provided on said thin layer supporting fabric, the control unit (5) configured for activating the at least one gas generator in event of a danger situation being detected by the sensors [0054], 
wherein said seat of the thin layer supporting fabric forms a support for the at least one inflatable bag during inflation without obstructing the at least one inflatable bag when inflating to a maximum volume [0057], (Figures 1-6, [0051]-[0068]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dainese (US PG Pub 2004/0111790) in view of Jasionowicz et al. (USPN 4,143,197).
Regarding Claim 4, Dainese discloses the invention as substantially claimed above.  Dainese does not disclose wherein said thin layer supporting fabric is made of polyester, polyamide, or other synthetic fabrics.
Jasionowicz teaches of materials for motorcycle jackets wherein said thin layer supporting fabric is made of polyester, polyamide, or other synthetic fabrics (note Nylon via Kevlar), (Col. 2, lines 50-61, Col.3, lines 3-27).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide motorcycle garment of Dainese wherein said thin layer supporting fabric is made of polyester, polyamide, or other synthetic fabrics as taught by Jasionowicz as a lightweight, flexible high abrasion resistance material.

Claims 5 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dainese (US PG Pub 2004/0111790)
Regarding Claims 5 and 18, Dainese discloses the invention as substantially claimed above.  Dainese does not disclose wherein the thickness of said thin layer supporting fabric is comprised between 0.1mm and 0.6mm and wherein the thickness of said thin layer supporting fabric is comprised between 0.2mm and 0.4mm.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide these measurements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-14 and 19 are allowed.
Claims 15-16 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/           Examiner, Art Unit 3732      

/ALISSA J TOMPKINS/           Supervisory Patent Examiner, Art Unit 3732